Name: Council Decision (EU) 2019/407 of 4 March 2019 on the conclusion, on behalf of the European Union, of the Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean
 Type: Decision
 Subject Matter: international law;  fisheries;  international affairs;  natural environment;  European construction
 Date Published: 2019-03-15

 15.3.2019 EN Official Journal of the European Union L 73/1 COUNCIL DECISION (EU) 2019/407 of 4 March 2019 on the conclusion, on behalf of the European Union, of the Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Union is exclusively competent, under the Common Fisheries Policy, to adopt measures for the conservation of marine biological resources and to enter into agreements with third countries and international organisations in this respect. (2) Pursuant to Council Decision 98/392/EC (2) and 98/414/EC (3), the Union is a contracting party to the United Nations Convention on the Law of the Sea of 10 December 1982 (the Convention) and to the Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory fish stocks (the Fish Stocks Agreement). Both the Convention and the Fish Stocks Agreement require all States to cooperate in conserving and managing the living resources of the sea. The Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean (the Agreement) fulfils this obligation. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (4) provides that the Union is to conduct its external fisheries relations in accordance with its international obligations and policy objectives, as well as the objectives and principles set out in Articles 2 and 3 of that Regulation, in order to ensure sustainable exploitation, management and conservation of marine biological resources and the marine environment. The Agreement is consistent with those objectives. (4) On 31 March 2016, the Council authorised the Commission to negotiate, on behalf of the Union, an international agreement to prevent unregulated high seas fisheries in the central Arctic Ocean. Those negotiations were successfully concluded on 30 November 2017. In accordance with Council Decision (EU) 2018/1257 (5), the Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean was signed on 3 October 2018, subject to its conclusion at a later date. (5) Becoming a party to the Agreement will promote consistency in the Union's conservation approach across oceans and reinforce its commitment to the long-term conservation and sustainable use of marine biological resources globally, and is therefore in the Union's interest. (6) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instruments of approval provided for in Article 15 of the Agreement. Article 3 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 March 2019. For the Council The President A. ANTON (1) Consent of 12 February 2019 (not yet published in the Official Journal). (2) Council Decision 98/392/EC of 23 March 1998 concerning the conclusion by the European Community of the United Nations Convention of 10 December 1982 on the Law of the Sea and the Agreement of 28 July 1994 relating to the implementation of Part XI thereof (OJ L 179, 23.6.1998, p. 1). (3) Council Decision 98/414/EC of 8 June 1998 on the ratification by the European Community of the Agreement for the implementing of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling stocks and highly migratory fish stocks (OJ L 189, 3.7.1998, p. 14). (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (5) Council Decision (EU) 2018/1257 of 18 September 2018 on the signing, on behalf of the European Union, of the Agreement to Prevent Unregulated High Seas Fisheries in the Central Arctic Ocean (OJ L 238, 21.9.2018, p. 1).